Case: 1:19-cv-00075-GHD-DAS Doc #: 15 Filed: 05/18/20 1 of 2 PagelD #: 43

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

BYRON GREENE PLAINTIFF
VS. CIVIL NO. 1:19-CV-75-GHD-DAS
BROTHERS AND BROTHERS

BODY SHOP, KELVIN OLIVER,

JOHN DOE SONS ONE AND TWO,

NATASHA BEAMON and

NOXUBEE COUNTY, MISSISSIPPI DEFENDANTS

ORDER

 

On consideration of the file and records in this action, the Court finds that the Report and
Recommendation of the United States Magistrate Judge dated April 20, 2020, was on that date
duly served by first class mail upon the plaintiff; that more than fourteen days have elapsed since
service of said Report and Recommendation; and that no objection thereto has been filed or served
by the plaintiff. The Court is of the opinion that the Report and Recommendation should be
approved and adopted as the opinion of the Court. It is, therefore,

ORDERED:

1. That the Report and Recommendation of the United States Magistrate Judge dated April
20, 2020, be, and it is hereby, approved and adopted, and that the proposed findings of fact and
conclusions of law are hereby, adopted as the findings of fact and conclusions of law of the Court.

2. That complaint is dismissed without prejudice as to Brothers and Brothers Body Shop,

Kelvin Arnold and John Doe Sons one and two because the court lacks subject matter jurisdiction
Case: 1:19-cv-00075-GHD-DAS Doc #: 15 Filed: 05/18/20 2 of 2 PagelD #: 44

over the claims made. The complaint is dismissed with prejudice with respect to the claims

against Natasha Beamon Noxubee County, Mississippi.

hed amit.

SENIOR U.S. DISTRICT JUDGE

THIS the / 4 day of May, 2020.
